Citation Nr: 1739138	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-32 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 2002 to August 2002, and from January 2003 to October 2004. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's PTSD and back claims. During the pendency of the appeal, the RO issued a January 2015 rating decision granting service connection for PTSD with an evaluation of 70 percent effective December 23, 2011. Accordingly, the issue of entitlement to service connection for the Veteran's PTSD claim is not before the Board.

The Veteran requested a videoconference hearing in his Substantive Appeal.  However, he withdrew his hearing request in a March 7, 2017 letter. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing systems and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a low back condition that is related to service.  Specifically, the Veteran reported that, while driving in a convoy during Operation Iraqi Freedom, he was thrown out of a vehicle and landed on his back.  He stated that he had pain all over his body for the next several days.  See November 2012 Statement from the Veteran.  A fellow service member also submitted a statement with regard to the incident described by the Veteran.  See November 2012 Buddy Statement.  

The Board notes that, to date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of any low back disorder.  An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected disability; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although the record is silent regarding a current diagnosis of a low back condition, the Board notes that the record includes a January 2013 VA examination report, which reflects an Axis III diagnosis of "back pain."  Additionally, by letter dated October 2014, VA notified the Veteran of a Memorandum of Unavailability for his service treatment records.  Given VA's heightened duty to assist here, see O'Hare v. Derwinksi, 1 Vet. App. 365 (1991), as well as the Veteran's and fellow service member's statements regarding his in-service injury, the Board finds that an examination and opinion are warranted.  See McLendon, 20 Vet.App. at 83 (noting that the "element requiring  . ..  that the evidence 'indicates' that there 'may' be a nexus between" an in-service injury and a disability, or persistent or recurrent symptoms of a disability, "is a low threshold").  

Although the Board regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back disorder. After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

Any outstanding VA medical records should also be obtained and associated with the claims file.  

2.  After securing any outstanding records, the Veteran should be afforded a VA examination to determine the nature and etiology of his low back pain. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, to include the Veteran's statements that he injured his back when he was thrown out of a vehicle in service. See November 2012 Statement from the Veteran; November 2012 Buddy Statement.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

After examining the Veteran, and considering his pertinent medical history and lay statements, the examiner should identify all current disorders related to his complaints of back pain. 

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested during active service or is otherwise causally or etiologically related to his active service, or any injury or symptomatology therein. 

If arthritis is found, the examiner should also opine as to whether it is at least as likely as not that arthritis manifested within one year of separation from service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A complete explanation must be provided for any opinion rendered.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




